DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 04/06/2021 in response to the Non-Final Office action dated 01/07/2021.
Claims 12-23 and 25-28 have been canceled. Claims 1-11 and 24 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said first and/or second group".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SANG (US 2018/0199328). 
Regarding Claim 1, SANG discloses a method, performed by a communication device (see FIG. 12), the method comprising:
measuring a respective beam quality for each of a plurality of beams of a cell (see [0027], “measured values of RSRP or RSRQ … the measurements for a channel defined by a single beam pair or by different beam pairs”, [0033], “measures via a user equipment (UE) and/or a TRP, both DL and UL reference signals for mobility management (MM) over a single beam pair or multiple aligned beam pairs”; FIGS. 8-9 and [0119], “multiple beams within a cell”, and FIG. 1 and [0047], “The RRM analyzes a reference signal within each beam to provide TRP-level or cell-level radio quality based on beam-specific radio quality”)
applying layer 1 filtering for each beam measured in said measuring (see FIG. 1, layer 1 filtering 110, that is applied to each beam to provide signal processing for cell-level radio quality based on beam-specific radio quality, see [0047] and FIG. 3B associated paragraphs);
identifying, at least one beam which exhibits a respective measured beam quality that is among the highest measured beam qualities arising from said measuring (see [0035], “performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi -beam (pair) measurements, or cell-specific measurements”; [0057], “multi -beam consolidation/selection to find the best usable beams”, [0062], “the N (best) beam pairs”, see also [0072]): and
deriving a cell quality for the cell based on the measured beam qualities for one or more beams, of the identified at least one beam, that exhibits a measured beam quality that is among the highest measured beam qualities (see [0071], “identifying and selecting the "N" best beams …deriving cell-level quality from all perceived beams by sum or time average, etc”; see also [0072]), where a number of beam used for deriving the cell quality does not exceed a predetermined number of beams (see [0073], “each of the beams or beam pairs at point "E" in FIG. 3C correspond to a preconfigured number of beams for the derived cell level quality”).

Regarding Claim 2,  SANG discloses the method according to claim 1, further comprising reporting the cell quality to a base station in a measurement report (see [0071], “the selected beams and/or the quality measurements are sent in the reports to the network side”).

Regarding Claim 3,  SANG discloses the method according to claim 2, further comprising determining a correlation between at least one pair of beams of said first and/or second group (see [0025], “to define an aligned transmitter (Tx)-receiver (Rx) beam pair that forms a stable or useable beam pair link (BPL)”, [0027], “multiple beam pairs from the same TRP/Cell or across different TRPs/Cells”; [0033], “a separable beam management (BM) process that measures via a user equipment (UE) and/or a TRP, both DL and UL reference signals for mobility management (MM) over a single beam pair or multiple aligned beam pairs”).

Regarding Claim 4, SANG discloses the method according to claim 3, wherein information identifying said correlation is included in said measurement report separately from the derived cell quality (see [0133], “different reporting structures. The reports of L2/L3 metrics for MM can be beam specific or can be aggregated, for example, of per-beam RSRP/RSRQ or RSRP/RSRQ across multiple beam pairs within a TRP or cell”).

Regarding Claim 5, SANG discloses the method according to claim 3, wherein the cell quality is further derived based on the determined correlation (see [0071], “identifying and selecting the "N" best beams …deriving cell-level quality from all perceived beams by sum or time average, etc” and [0133], “RSRP/RSRQ across multiple beam pairs within a TRP or cell”).

Regarding Claim 7,  SANG discloses the method according to claim 2, wherein the cell quality is further derived based on the number of beams used for deriving the cell quality (see [0073], “each of the beams or beam pairs at point "E" in FIG. 3C correspond to a preconfigured number of beams for the derived cell level quality”).

Regarding Claim 24,  the claim recites same/similar claim limitations as in Claim 1, thus Claim 24 is rejected based on the same rationales as set forth by Examiner for rejection of Claim 1.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SANG in view of TSENG.
Regarding Claim 6, SANG discloses the method according to claim 2. 
SANG fails to disclose wherein information identifying the number of beams used for deriving the cell quality is included in said measurement report separately from the derived cell quality.
However, TSENG teaches:
wherein information identifying the number of beams used for deriving the cell quality is included in said measurement report separately from the derived cell quality (see [0030], “the measurement reporting configuration may include information such as … measurement consolidation method (e.g., best beam, average of N-best beams and so forth), and cell quality indicator (e.g., RSRP, reference signal received quality (RSRQ), and signal-to-interference and noise ratio (SINR)) and the like)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of TSENG, in order to provide a cell quality report based on N-best beams used to derive the cell quality as suggested by TSENG (see [0030]-[0032]). 


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment to ABSTRACT has been accepted by Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416